Citation Nr: 1708101	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  11-20 727	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the May 1967, September 1970, or April 1971 decisions of the Board of Veterans' Appeals which denied service connection for a psychiatric disorder.


REPRESENTATION

Moving party represented by:  Marc D. Pepin, Attorney


APPEARANCE AT ORAL ARGUMENT

The Veteran, J.B., and C.A.B.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The moving party is a Veteran who served on active duty from December 1961 to February 1962.

This matter comes before the Board as a motion of the moving party to reverse or revise, on the basis of CUE, Board decisions promulgated on May 1, 1967, September 23, 1970, and April 2, 1971.

In January 2012, the Board denied the Veteran's motion to revise the May 1967, September 1970, and April 1971 Board decisions on the basis of CUE.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In June 2014, the Court issued an Order vacating the January 2012 Board decision and remanding the matter to the Board for compliance with a June 2014 Joint Motion for Remand (JMR).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.  § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The May 1967 Board decision was supported by the evidence then of record and it is not shown that the applicable statutory and regulatory provisions then in effect were ignored or incorrectly applied.

2.  The September 1970 Board decision was supported by the evidence then of record and it is not shown that the applicable statutory and regulatory provisions then in effect were ignored or incorrectly applied.

3.  The April 1971 Board decision was supported by the evidence then of record and it is not shown that the applicable statutory and regulatory provisions then in effect were ignored or incorrectly applied.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error is not shown in the May 1967 Board decision.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2016).

2.  Clear and unmistakable error is not shown in the September 1970 Board decision.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2016).

3.  Clear and unmistakable error is not shown in the April 1971 Board decision.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision by the Board is subject to revision on the grounds of clear and unmistakable error (CUE).  If evidence establishes the error, the prior decision shall be reversed or revised.  For the purpose of authorizing benefits, a rating or other adjudicative decision of the Board that constitutes a reversal or revision of a prior decision of the Board on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  Review to determine whether CUE exists in a case may be instituted by the Board on the Board's own motion or upon request of the claimant.  A request for revision of a decision of the Board based on CUE may be made at any time after that decision is made.  Such a request shall be submitted directly to the Board and shall be decided by the Board on the merits, without referral to any adjudicative or hearing official acting on behalf of the Secretary.  38 U.S.C.A. § 7111 (West 2014). 

Motions for review of Board decisions on the grounds of CUE are adjudicated pursuant to regulations published by the Department of Veterans Affairs (VA) at 38 C.F.R. §§ 20.1400-1411 (2016).  Pursuant to applicable regulations, CUE is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a). 

Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, then the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993), motion for review en banc denied, 6 Vet. App. 162 (1994) (per curiam).

Generally, CUE is present when either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time, were incorrectly applied.  Id.  Review for CUE in a prior Board decision must be based on the record and the law that existed when the decision was made.  38 C.F.R. § 20.1403(b)(1). 

Examples of situations that are not CUE include a changed diagnosis, i.e., a new diagnosis that "corrects" an earlier diagnosis considered in the Board decision; the Secretary's failure to fulfill the duty to assist; and, allegations based on improper evaluation of evidence, i.e., a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d)(1-3).  

Moreover, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e). 

In order to prevail in a motion for CUE, the following three prongs must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions existing at that time were incorrectly implied; (2) an error occurred based on the record and the law that existed at the time of the prior adjudication in question, and (3) the error was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Bouton v. Peake, 23 Vet. App. 70 (2008); Russell v. Principi, 3 Vet. App. 310, 314 (1992). 

It is enormously important for the Veteran to understand that the standard for CUE is very high.  The Court has held that, under the heightened pleading requirements set forth in Fugo v. Brown, 6 Vet. App. 40 (1993), an alleged CUE must be the "kind of error . . . that if true, would be CUE on its face."  A claimant must do more than cite a "laundry list" of laws and regulations and the doctrines they express.  A mere disagreement with how the facts were evaluated does not constitute an allegation which is adequate to raise a CUE claim.  Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel v. Brown, 6 Vet. App. 242 (1994).

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) are inapplicable in CUE.  See 38 C.F.R. § 20.1411(a).  In fact, the moving party bears the burden of presenting specific allegations of error that would amount to CUE.  Thus, for a moving party to make a successful CUE showing is an extremely difficult burden.

The May 1967 Board decision denied entitlement to service connection for a neuropsychiatric disorder.  The Board about 50 years ago determined that the Veteran had neuropsychiatric symptoms for which he was treated prior to his entrance into service in January 1961.  The Board explained that in February 1962, the Veteran was seen because of symptoms which were present prior to service and a psychiatric disorder identified as emotional instability reaction was diagnosed.  He was given an administrative discharge because of the disorder.  The Board found that the neuropsychiatric symptoms in service were manifestations of the pre-service disorder and there was no superimposed disability present in service.  Thus, the preexisting psychiatric disorder was not aggravated by service.  The Board's May 1967 decision is final.  38 C.F.R. § 20.1100. 

Thereafter, the Veteran's claim was reopened and denied on the merits by a May 1969 rating decision.  He appealed the RO's denial of service connection to the Board.  In the September 1970 decision, the Board again denied the Veteran's claim for service connection for a neuropsychiatric disorder.  Similar to the May 1967 decision, the Board listed the evidence of record and noted that the contentions advanced on the appeal and the lay statements submitted were similar to the evidence previously of record and considered on the prior denial of entitlement to service connection for a neuropsychiatric disability.  The statement from Dr. K. was previously of record and considered.  The Board stated that the evidence showed that the Veteran had demonstrated neuropsychiatric symptomatology prior to service, for which he had consulted a physician and that he continued to demonstrate similar symptomatology in service, noted within a few weeks following entrance.  He was evaluated and separated from service because of this disorder in less than three months' time.  The Board concluded that the evidence in its entirety did not show that the pre-service disability was any more severe on discharge from service than it was on entrance into service.  The Board found that the Veteran had neuropsychiatric symptoms prior to service for which he had received treatment and within a few weeks of entrance into service, he was seen for various somatic and psychosomatic complaints and received an administrative discharge following less than three months' service.  The neuropsychiatric symptoms in service were manifestations of a pre-service disorder and no increase in disability was shown in service.  Thus, the Board determined that a neuropsychiatric disorder was not incurred in or aggravated by service.  The September 1970 Board decision is final.  38 C.F.R. § 20.1100. 

The Veteran requested reconsideration of the denial of service connection by the aforementioned Board decisions.  The April 1971 Board decision addressed entitlement to reconsideration of service connection for a psychiatric disorder.  The Veteran requested appellate reconsideration of the issue of service connection and furnished medical evidence of the dates of treatment for a psychiatric disorder during and after service.  The Veteran felt that he did not have a chronic psychiatric disorder when examined for service but reported nervousness only and did not adjust well during the early part of service although he tried hard and was in a state of collapse at the time of Christmas leave and was suffering from nervousness since service.  The Board acknowledged that the Veteran was sincere in his belief that his psychiatric disease was aggravated by service.  The Board noted that the evidence in its entirety showed that the manifestations that appeared shortly after induction were similar to those before service that were of such severity as to require treatment.  The Board noted that although there may be fluctuations of psychiatric symptoms due to stress or other causes during service, the determination of increased disability must depend on pertinent increase in the basic underlying acquired psychiatric disease.  The Board stated that with respect to the Board's prior decision, the records upon which the decision was based could not be said to have been of such overwhelming probative force to establish that a psychiatric disorder, however, classified was aggravated in active service.  Thus, the Board found that the Board decisions in May 1967 and September 1970 were consistent with and supported by the evidence of record.  The April 1971 Board decision is final.  38 C.F.R.  § 20.1100. 

In an April 2011 motion, the Veteran's representative argues that there was CUE in the prior Board decisions as the evidence was overwhelmingly in favor of the Veteran's claim.  In addition, she argued that the Veteran was entitled to the presumption of soundness upon service entrance, and that it was CUE for the Board to deny his claim.  She alleged that, in light of the overwhelming evidence in favor of the Veteran's claim, it was clear and unmistakable error for the Board to find that the mental health disability was neither connected to service nor, if preexisting, not aggravated by service.  She explained that there was no question that the Veteran entered service with minor nervousness and was entitled to the presumption of soundness.  To fail to connect the condition to service, whether as a condition that emerged in service or as an aggravation of a preexisting condition, was clear and unmistakable error. 

As noted above, the Board denied the Veteran's motion for CUE in a January 2012 decision.  In a June 2014 Order, the Court granted a JMR and remanded the motion to the Board for compliance with the JMR.  The June 2014 JMR found that the January 2012 Board decision "failed to explain how the May 1967, September 1970, and April 1971 Board decisions were not the product of CUE despite the fact that they did not explain how the 1961 letter from Dr. [O] and the Appellant's statements during a February 1962 examination demonstrated both clear and unmistakable evidence of a psychiatric disorder prior to service and clear and unmistakable evidence of a lack of aggravation during service 'by establishing that there was no increase in disability during service or that any 'increase in disability [was] due to the' natural progress of the preexisting condition.'" Citing Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004).

In a December 2016 argument, the Veteran's representative contended that the Veteran was entitled to the presumption of aggravation, and that the prior Board decisions misapplied the law in determining that the Veteran's pre-existing psychiatric disability was not aggravated by service because the Board failed to show that there was clear and unmistakable evidence that aggravation did not occur.

The Board will first address the argument that the evidence was overwhelmingly in favor of the Veteran's claim at the time of the prior Board decisions.  The Veteran's representative listed all of the medical evidence of record and stated that the evidence clearly showed that the Veteran's psychiatric disorder should have been service-connected at the time of the prior Board decisions.  The Board finds this contention to amount to little more than disagreement with the way that the Board weighed the evidence in its prior decisions.  The argument points to no error of fact or law in the prior Board decisions which would manifestly change the outcome of the decision if it were corrected.  Disagreement with how the facts were weighed or evaluated cannot constitute the basis for a finding of CUE.  38 C.F.R.  38 U.S.C.A. § 20.1403(d)(3). 

The Board will next address the argument that the Veteran was entitled to the presumption of soundness upon service entrance because he had only minor nervousness prior to service.  

Under the law extant in 1967, 1970, and 1971, service connection was warranted for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C. §§ 310.  Additionally, it is stated that every veteran was in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, or enrollment, or where clear and unmistakable evidence (obvious or manifest) demonstrated that the injury or disease existed before acceptance and was not aggravated by such service.  38 U.S.C.A.  § 311 (West 1970).  A preexisting injury was considered to have been aggravated by active service where there was an increase in disability during such service, unless there was a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 353 (West 1970).

The applicable statute, 38 U.S.C.A. § 311 (now 38 U.S.C.A. § 1111), was implemented by 38 C.F.R. § 3.304(b) (1971), which provided that: 

[The Veteran] will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.

The Federal Circuit clarified in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) that the presumption of soundness under 38 U.S.C.A. § 1111 is rebutted only if there is both (1) clear and unmistakable evidence that the claimed condition existed prior to service and (2) clear and unmistakable evidence that any pre-existing conditions were not aggravated by service.

The Board notes that Wagner was essentially a statement of what the statute creating the presumption of soundness has meant since its enactment in 1958.  See Rivers v. Roadway Express, 511 U.S. 298, 312-13 (1994) ("A judicial construction of a statute is an authoritative statement of what the statute meant before as well as after the decision of the case giving rise to that construction").  In addition, the Federal Circuit has held that its interpretation of section 1111 in the Wagner opinion was retroactive in that the interpretation of a statute explains "what the statute has meant since the date of enactment."  Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011).  Thus, the Federal Circuit found that a 1986 Board decision which failed to apply the clear and unmistakable evidence standard to the issue of aggravation was not in accordance with the law. See id.   

However, the Patrick Court did not overturn its decision in Jordan v. Nicholson, 401 F.3d 1296 (Fed. Cir. 2005), in which it was determined that the new interpretation of 38 C.F.R. § 3.304(b) pertaining to the presumption of soundness can only retroactively affect a decision still open on direct review, not decisions that are final, and that the new interpretation did not constitute a basis for a claim of CUE in a prior final decision that applied the later-invalidated regulation.  Id.  The Board notes that the provisions of 38 U.S.C.A. § 3.304(b) omitted the requirement of clear and unmistakable evidence for aggravation of an injury as compared to 38 U.S.C. § 311 and while these provisions were in conflict, the regulation was not invalid until the VA General Counsel issued VAOPGCPREC 3-2003, effective July 2003.  

In this regard, the Patrick Court noted that, in Jordan, the question was whether retroactive effect should be given to the VA's determination that section 3.304(b), the implementing regulation for section 1111, was invalid because it was inconsistent with section 1111.  See Jordan, 401 F.3d at 1298-99.  In contrast, the claim involved in Patrick did not involve the application of section 3.304, but was instead based directly on section 1111.

In this case, the May 1967, September 1970, and April 1971 Board decisions noted the pre-service treatment for nervousness and that the Veteran reported experiencing depression or excessive worry in the September 1961 report of medical history.  Additionally, the Board cited an August 1961 statement from Dr. O, who reported that the Veteran had been seen in the prior year for several disabilities, including nervousness.  

It is important to note that this one piece of evidence, indicating a problem prior to service, provides some evidence against the Veteran's claim so it can not be said that there was "overwhelmingly" evidence in support of this claim.  Even today, upon a review of over 50 years of medical evidence (which can not be used as the basis to find CUE), it cannot be said that the evidence in this case clearly support the claim that the Veteran's disability was caused or aggravated by his military service. 

The Board decisions also pointed to the fact that the Veteran was seen for complaints related to nervousness shortly after entering service and that the Veteran reported being nervous before service.  Based on this evidence, the Board concluded that the evidence clearly showed that the disorder preexisted service.  

Although the Veteran was not noted to have any psychiatric disorder upon examination at service entrance, the Board found sufficient evidence to rebut the presumption of soundness in the Veteran's lay statements and the August 1961 medical statement documenting treatment for nervousness prior to service.  While the presumption of soundness was not specifically mentioned in the decisions (the Veteran's Court itself did not exist at this time, let alone any court decisions regarding the issue of what a Board decision should, or should, not state), the decisions properly applied the law by relying on objective medical evidence dated prior to service entrance to establish a pre-existing psychiatric disability.  

Even if the Board were to find error in the prior Board decisions for failing to specifically discuss the presumption of soundness, which it does not, this error, were it corrected, would not have led to a manifestly different outcome because the Board properly applied the law, including the presumption of soundness, regardless of whether it specifically mentioned the presumption of soundness.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

Additionally, although the Board nearly 50 years ago did not specifically state that the evidence showing a psychiatric disorder which pre-dated service entrance was "clear and unmistakable evidence" of a pre-existing psychiatric disability, this does not suggest that the Board did not apply that standard in its finding of a pre-existing psychiatric disability.  In fact, the Board decisions all cited the appropriate laws regarding service connection and service connection based upon aggravation of a pre-existing disability then in effect, and the September 1970 Board decision noted that the evidence "clearly shows that the appellant had demonstrated neuropsychiatric symptomatology prior to service."  Despite the fact that the Board did not make a specific finding that the evidence which pre-dated service entrance was "clear and unmistakable" evidence of a pre-existing psychiatric disability, the Board correctly applied the law by finding that the evidence which pre-dated service was sufficient to establish a pre-existing psychiatric disability.  The Veteran's disagreement with whether the evidence was "clear and unmistakable evidence" or whether it did not meet that threshold is a disagreement as to how the facts were weighed, and is not a basis for a finding of CUE.

Finally, the Veteran's representative contends that the prior Board decisions misapplied the law in determining that the Veteran's pre-existing psychiatric disorder was not aggravated by service because the Board failed to show by clear and unmistakable evidence that aggravation did not occur.  

In its May 1967, September 1970, and April 1971 decisions, the Board determined that the Veteran's psychiatric disorder pre-existed his military service and was not aggravated by it.  While the Board did not use the terms "clear and unmistakable evidence" in reaching such determinations, such terminology was not in use at the time of the Board's decisions, as discussed above.  However, it is clear that the Board considered all the facts as they were known at the time and properly applied the law in effect at that time, to include as later interpreted by the Federal Circuit in Wagner.  Specifically, the Board explained that, after the Veteran's service entrance, he was seen for neuropsychiatric symptoms which were similar to those which preexisted service and were diagnosed as emotional instability reaction in the service treatment records.  The Board found that neither the service records nor any other evidence disclosed any superimposed disability during service or that the preservice disability was any more severe on discharge from service than it was on service entrance.  The Board explained that the Veteran reported complaints of nervousness and apprehension in January 1962, approximately one month after induction.  He also noted symptoms of nervous trouble, depression, and excessive worry at service entrance.  A psychiatric examination conducted the following month showed multiple somatic complaints and complaints of nervousness.  The Board observed that the official information recorded did not reflect the presence of a nervous breakdown or other indications that the Veteran had undergone any basic change suggestive of an increase in an acquired psychiatric disorder.  The Board found that the symptomatology prior to service was "quite similar" to that which precipitated the administrative determination to discharge him from service.  The Board noted that the medical evidence, including Dr. O's 1961 statement, "effectively rebuts the claim of pertinent increase."  The Board acknowledged the lay statements in support of the Veteran's claim but did not find them probative in light of the evidence contemporaneous to service and the records years after separation.  The Board acknowledged the medical opinions submitted by Dr. K, particularly with respect to the Veteran's symptoms during Christmas leave in 1961, but found them to be inconsistent with the contemporaneous service treatment records.  The Board found that the evidence was "without probative weight to clearly demonstrate factually that an increase in disease occurred in service."

The Veteran's attorney disagrees with how the evidence was weighed and argues that such does not reach the level of "clear and unmistakable evidence."  As noted previously, an assertion that the adjudicators had "improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 43-44 (1993).  Although the prior Board decisions did not specifically state that the presumption of aggravation was rebutted, this finding is inherent in the conclusion that the service treatment records, which the Board concluded showed mere continuation of symptoms as opposed to aggravation of symptoms, were more probative than the private treatment records submitted suggesting an aggravation during service.  Although this finding was not stated using the legal terminology with which we refer to aggravation and rebutting the presumption of aggravation by clear and unmistakable evidence today, half-a-century after the fact, the facts cited and the rationale provided show that the Board's May 1967, September 1970, and April 1971 decisions properly applied the law.  A detailed review of these decisions indicates a truly comprehensive assessment of the Veteran's contentions years ago and a detailed rational, years prior to the implementation of judicial review on Board decisions that we have today.   

The Veteran's disagreement with the Board's conclusion is a disagreement with how the Board weighed and evaluated the facts.  The Board in 2017 cannot use case law that clearly did not exist at the time the Board addressed this case to grant this claim.     

Ultimately, review of the May 1967, September 1970, and April 1971 Board decisions reveals no error of fact or law with regard to the claim for entitlement to service connection for a psychiatric disorder.

Thus, the Board concludes that none of the Veteran's arguments point to errors that would serve as the basis for a finding of CUE in the May 1967, September 1970, or April 1971 Board decisions.  Moreover, the Board decisions were adequately supported by the evidence then of record.  Furthermore, it has not been shown that the applicable statutory and regulatory provisions existing at that time were ignored or incorrectly applied, such that the outcome of the claim would have been manifestly different but for the error.  As the Veteran has not demonstrated clear and unmistakable error in the Board's May 1967, September 1970, or April 1971 decisions denying entitlement to service connection for a psychiatric disability, the motion for revision on the basis of CUE must be denied.

Duties to Notify and Assist

The current CUE claims before the Board are not subject to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (holding there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to [CUE] motions.)  As a claim of CUE is not by itself a claim for benefits, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  As a consequence, VA's duties to notify and assist are not applicable to CUE motions.  The Board notes that the moving party and his attorney have been accorded sufficient opportunity to present his contentions.  There is no indication that they have further argument to present.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The hearing focused on the evidence necessary to substantiate the Veteran's claim.  No pertinent evidence that might have been overlooked and that might substantiate the claims decided herein was identified by the Veteran or the representative.  In that regard, a motion for CUE is based upon the record as it existed at the time of the prior Board decision.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the October 2016 Board hearing constitutes harmless error.

ORDER

The motion for revision on the basis of clear and unmistakable error of the May 1967, September 1970, and April 1971 Board decisions that denied entitlement to service connection for a psychiatric disorder is denied.



	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



